Citation Nr: 1023850	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-25 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for carpal tunnel 
syndrome of the right hand.

2.	Entitlement to total disability on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1949 to April 
1950 and from September 1950 to April 1952, including combat 
service in the Republic of Korea, and his decorations include 
the Purple Heart Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from January 2007 and February 2008 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in May 2009.  A transcript 
of the hearing is associated with the claims file.

In September 2009, the Board remanded this case for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Carpal tunnel syndrome of the right hand was not shown in 
service and competent medical evidence does not show that 
the Veteran's condition is causally related to his military 
service.


CONCLUSION OF LAW

Carpal tunnel syndrome of the right hand was not incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must also inform the Appellant how 
the disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  This notice must be provided prior to the initial 
decision on a claim for VA benefits.  Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a July 2007 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence, and how disability ratings and effective 
dates are assigned.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination results, private 
treatment records, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  In April 
2010, the Veteran indicated that he had no other information 
or evidence to submit in support of his claims.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Right Wrist Claim

As noted above, direct service connection requires evidence 
of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  VA treatment records from September 
2002 diagnose the Veteran with bilateral carpal tunnel 
syndrome.  Subsequent records show current complaints of and 
treatment for this condition.  Thus the current disability 
requirement has been satisfied.

Direct service connection also requires competent and 
credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Id.  The Veteran's service 
treatment records show shrapnel injuries to his right arm in 
May 1951.  Thus, the in-service injury requirement has been 
satisfied.

The third and final requirement for direct service 
connection is a nexus between an in-service injury or 
disease and the current disability.  Id.  The record does 
not contain a medical nexus opinion linking the Veteran's 
current carpal tunnel syndrome to his military service.  
After reviewing the record and performing a physical 
examination, the October 2009 VA examiner opined that it is 
unlikely that the Veteran's right carpal tunnel syndrome has 
any relationship to the injury sustained in Korea.  To the 
extent that the Veteran himself contends that his current 
carpal tunnel syndrome is related to service, specifically to 
the shrapnel injuries he sustained in May 1951, it is now 
well established that a layperson is not considered capable 
of opining, however sincerely, in regard to causation of a 
disability.  See 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Furthermore, the 
record does not support a finding of continuity of 
symptomatology between the Veteran's current carpal tunnel 
syndrome and service.  The Veteran stated at his May 2009 
hearing that he could not recall exactly when his hand began 
to hurt, but he did not have hand trouble at the time he 
separated from service.  Thus the nexus requirement of 
direct service connection is not satisfied and the claim 
fails on this basis.  Because the preponderance of the 
evidence is against the claim of entitlement to service 
connection for carpal tunnel syndrome, right hand, service 
connection must be denied.


ORDER

Service connection for carpal tunnel syndrome of the right 
hand is denied.

REMAND

The Veteran filed a claim for entitlement to TDIU in May 
2006.  In the Veteran's May 2009 testimony, he raised the 
issue of entitlement to an evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD).  This 
raised claim is inextricably intertwined with his TDIU claim 
and therefore adjudication of the TDIU must be deferred.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In addition, in July 2009, the Veteran submitted a statement 
with an illegible signature, which found that the Veteran is 
unable to maintain any gainful employment due to his service 
connected disabilities, regardless of any other disabilities.  
As the signature is illegible, the Board cannot determine its 
author.  The Board notes that the telephone number and 
address provided are that of a doctor's office.  Such a 
statement, if made by a doctor, would be highly probative.  
Thus, it is necessary to ascertain the identity of the author 
to determine whether the author is a medical professional.

Finally, as the Veteran's service-connected disabilities 
satisfy the criteria set forth in 38 C.F.R. § 4.16(a) (2009), 
pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
Because he is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disabilities, and 
particularly, his hearing loss PTSD, render him unable to 
secure or follow a substantially gainful occupation because 
soliciting such an opinion is necessary to adjudicate this 
claim.  Thus, the Board has no discretion and must remand 
this matter to afford the Veteran a VA examination, the 
report of which must address the above inquiry.  See 
38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO should take all reasonable steps 
to ascertain the name and credentials of 
the author of the July 2009 statement.

2.	The RO should schedule the Veteran for a 
VA psychiatric examination to determine 
the extent and severity of his PTSD.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests should be 
performed.  The examiner should report 
all pertinent findings and estimate the 
veteran's Global Assessment of 
Functional (GAF) Scale score.  
Thereafter, the examiner should opine as 
to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, and in 
particular, his PTSD and bilateral 
hearing loss, either alone or in the 
aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  In doing so, the examiner 
should comment on the July 2009 
statement referenced above.  A complete 
rationale for any opinion expressed and 
conclusion reached should be set forth 
in a legible report.  

3.	After the above development is 
completed, adjudicate the Veteran's 
claim for a higher rating for his PTSD 
and readjudicate his TDIU claim.  If the 
benefits sought are denied, provide the 
Veteran with a supplemental statement of 
the case and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


